Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 17/192,806 filed on 9/9/2022. 
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. Rejections under 35 USC 102 are withdrawn. New rejections under 35 USC 103 are issued. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered but they are not persuasive to overcome the rejection. 
Applicant argues on p. 15-17 that claim 1 is not directed to certain methods of organizing human activity, specifically commercial interactions, under Step 2A, prong 1. Examiner respectfully disagrees. The claims are identified as being directed to an abstract idea, that is “certain methods of organizing human activity – commercial interactions” [MPEP § 2106.04(a)(2)(II)(B)]. Claim 1 recites a system to receive a first identifier of a first type, and a plurality of second identifiers of a second type; obtain customer data […] wherein the customer data is associated with one or more of the plurality of second identifiers of the second type; determine, for each of the plurality of second identifiers of the second type, a temporal interval based on the customer data, wherein the temporal interval identifies a beginning time and an ending time of the customer data corresponding to the second identifier; determine, for each of the plurality of second identifiers of the second type, portions of the customer data based on the corresponding temporal interval; generate a confidence score for each of the plurality of second identifiers based on each second identifier's corresponding portions of the customer data; determine that the confidence score of at least one of the plurality of second identifiers is beyond a threshold; in response to determining that the confidence score of the at least one of the plurality of second identifiers is beyond the threshold, generate mapping data that maps the first identifier to one of the at least one of the plurality of second identifiers based on the confidence scores […]. Applicant’s disclosure appears to suggest that the claimed steps aim to resolve a problem of additional customer data failing to be considered when generating search results (Applicant’s Specification [0001]-[0003]). By this evidence, the claims recite a type of “commercial interactions (including advertising, marketing or sales activities or behaviors and business relations)” common to judicial exception to patent-eligibility. Each of the above claim elements are directed to the abstract idea of mapping customer data. The claimed limitations merely recite an algorithmic procedure to associate customer data to a customer. The claimed limitations are not meaningfully different that those directed to a commercial interaction In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979) and those directed to managing personal behavior in BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 and BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691. The additional elements of the claim and integration of an abstract idea into a practical application are considered under Step 2A, prong 2. By the preponderance of this evidence, the claims recite an abstract idea (e.g., a “system” for mapping customer data).
Applicant argues on p. 17-18 that claim 1 is eligible at Step 2A, prong 2. Examiner respectfully disagrees. The judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a database, computing device, processor, and storing the mapping data within the database) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception [see MPEP §§ 2106.05(a-c, e)]. Claim 1 merely applies the judicial exception to a computing environment by reciting “a database; and a computing device communicatively coupled to the database; and store the mapping data within the database.” The claims invoke this computing infrastructure as a machine to associate customer data to a customer. It is unclear how the claimed limitations provide advantages over prior art systems, including the generation of more relevant search results, when nowhere in the claim is there a recitation of a generation of any form of a search result. By this evidence, the additional elements in the claims fail to integrate the abstract idea into a practical application. 
Applicant argues on p. 19-20 that claim 1 integrates any abstract idea into a practical application. Examiner respectfully disagrees. As explained above, merely invoking computing infrastructure as a machine to receive, associate and store customer data is insufficient to surmount abstraction. Furthermore, lack of novelty under 35 USC 102 or obviousness under 35 USC 103 of a claimed invention does not guarantee patent eligibility under 35 USC 101 [see MPEP §§ 2106.05(I)]. 
Applicant argues on p. 20-22 that the office action improperly analyzed the claim under Step 2B and that the claim involves an inventive concept because the claim recites features that exceed well-understood, routine, conventional activities already known in the industry. Examiner respectfully disagrees. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the majority of the claims fail to recite a particular machine or particular transformation, but rather recite mere instructions to apply an instruction. By the factors and rationale provided above, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea. Second, the invention lacks improvements to the functioning of the computer itself [see Alice at 2359 and 2019 IEG at 55] and fails to claims a particular machine or manufacture that is integral to the claim [2019 IEG at 55]. Applicant' s claims mimic conventional, routine, and generic computing by their similarity to other concepts already deemed routine, generic, and conventional [Berkheimer Memorandum, Page 4, item 2] by the following [MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “storing and retrieving information in memory” (Id., citing Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted)), by reciting “receive” a first identifier of a first type, and a plurality of second identifiers of a second type, “obtain” customer data, “determine” a temporal interval, “determine” portions of the customer data based on the corresponding temporal interval, “generate” a confidence score, “determine” that the confidence score is beyond a threshold, “generate” mapping data, and “store” the mapping data within the database (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components'  and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant' s invention is patent-ineligible. Although centrally directed toward the statutory categories of a machine, process and article of manufacture , when viewed both individually and as a whole, Claims 1-20 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are not persuasive.
Applicant argues on 11-12 that Boal does not disclose the amended features of the independent claims. Examiner has withdrawn the 102 rejection and rejected the amended limitations in light of Zhou below.
Applicant argues on p. 13-14 that Boal in view of Hart does not disclose the amendments to claims 2, 10, and 18. Examiner respectfully disagrees and has updated the claim rejection below. Boal discloses a sales confidence score based on each second identifier’s corresponding portions of the customer data characterizing sales data in paragraph Boal 58 “the at least one trust score is modified subsequently based on an update from at least one of the two sources, new transaction data, or a confidence score that indicates the frequency with which a particular value occurs in a data field of correlated records” noting the trust score based on at least a data field of correlated records or transaction data. Hart discloses in fig. 3 the confidence score based on session details. Hart further discloses in paragraph 53 “The scores for the scoring factors may be tallied up to yield a total confidence score” and paragraph 70 “Exemplary scoring attributes 760 for the employee activity score 748 may include one or more of a retention and turnover score, a session duration and analysis, and account update activity. Exemplary scoring attributes 762 for the transaction activity score 750 may include one or more of projected versus actual sales volume” noting the scores tallied up to yield a total confidence score.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-8 are directed toward the statutory category of a machine (reciting a “system”). Claims 9-16 are directed toward the statutory category of a process (reciting a “method”). Claims 17-20 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer-readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 9 and 17 are directed to an abstract idea by reciting receive a first identifier of a first type, and a plurality of second identifiers of a second type; obtain customer data […] wherein the customer data is associated with one or more of the plurality of second identifiers of the second type; determine, for each of the plurality of second identifiers of the second type, a temporal interval based on the customer data, wherein the temporal interval identifies a beginning time and an ending time of the customer data corresponding to the second identifier; determine, for each of the plurality of second identifiers of the second type, portions of the customer data based on the corresponding temporal interval; generate a confidence score for each of the plurality of second identifiers based on each second identifier's corresponding portions of the customer data; determine that the confidence score of at least one of the plurality of second identifiers is beyond a threshold; in response to determining that the confidence score of the at least one of the plurality of second identifiers is beyond the threshold, generate mapping data that maps the first identifier to one of the at least one of the plurality of second identifiers based on the confidence scores […]. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial interactions (including advertising, marketing or sales activities or behaviors and business relations). The claims generate customer mapping data based on two identifiers of different types and store the mapping data which is a commercial interaction.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a database, computing device, processor, and storing the mapping data within the database) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-8, 10-16, and 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant' s claims mimic conventional, routine, and generic computing by their similarity to other concepts already deemed routine, generic, and conventional [Berkheimer Memorandum, Page 4, item 2] by the following [MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “storing and retrieving information in memory” (Id., citing Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted)), by reciting “receive” a first identifier of a first type, and a plurality of second identifiers of a second type, “obtain” customer data, “determine” a temporal interval, “determine” portions of the customer data based on the corresponding temporal interval, “generate” a confidence score, “determine” that the confidence score is beyond a threshold, “generate” mapping data, and “store” the mapping data within the database (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components'  and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant' s invention is patent-ineligible. Although centrally directed toward the statutory categories of a machine, process and article of manufacture , when viewed both individually and as a whole, Claims 1-20 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 17 are rejected under 35 USC 103 as being unpatentable over the teachings of
Boal, US Publication No. 2014/0180826 A1, hereinafter Boal in view of
Zhou et al, US Publication No. 20170111226 A1, IDS cite no. 2, hereinafter Zhou. As per,

Claims 1, 9, 17
Boal teaches
A system comprising: a database; and a computing device communicatively coupled to the database and configured to: /
A method by a computing device comprising: /
A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising:
receive a first identifier of a first type, and a plurality of second identifiers of a second type; (Boal [0055] “receive at least two collections of consumer records from at least two different sources”)
obtain customer data from the database, wherein the customer data is associated with one or more of the plurality of second identifiers of the second type; (Boal [0064]-[0065] noting the obtaining of customer data from the databases of multiple retail data centers; [0074] “consumer data store 1358 includes records such as consumer records by which transaction data in transaction data store 1355 may be matched to specific consumer entities. Examples of such transaction records that relate to consumer records include account identifiers, credit card numbers, names, pin numbers, passwords, personal codes, loyalty card numbers, email addresses, phone numbers, location information, and so forth”)
[…];
[…];
generate a confidence score for each of the plurality of second identifiers based on each second identifier's corresponding portions of the customer data; (Boal [0055] “a second logic module adapted to compute … a set of second trust scores for the second data fields”)
determine that the confidence score of at least one of the plurality of second identifiers is beyond a threshold; (Boal [0289] “the correlations are established, in part, based upon the trust scores. For example, a match, or lack thereof, may be ignored if a corresponding source field has a low trust score”)
in response to determining that the confidence score  of the at least one of the plurality of second identifiers is beyond the threshold, generate mapping data that maps the first identifier to one of the plurality of second identifiers based on the confidence scores; (Boal [0055] “a third logic module adapted to generate a master collection of consumer records comprising at least one master consumer record that is correlated to at least one record from the first collection and to at least one record from the second collection, the correlation being based on at least one of the first trust scores and at least one of the second trust scores;” [0289] “the correlations are established, in part, based upon the trust scores. For example, a match, or lack thereof, may be ignored if a corresponding source field has a low trust score”)
and store the mapping data within the database.  (Boal [0193] “Block 1230 comprises associating the transaction logs with consumer entities in a consumer database. The consumer database comprises a plurality of consumer entity objects, each corresponding to a different consumer entity. Each consumer entity is mapped to one or more credentials”)
Boal does not explicitly teach, Zhou however in the analogous art of customer data mapping teaches
determine, for each of the plurality of second identifiers of the second type, a temporal interval based on the customer data, wherein the temporal interval identifies a beginning time and an ending time of the customer data corresponding to the second identifier; (Zhou [0038] “the identifier pairs may include counting a number of occurrences of the two identifiers of an identifier pair having accessed a particular network access (e.g. IP1, IP2) … within a given period of time”)
determine, for each of the plurality of second identifiers of the second type, portions of the customer data based on the corresponding temporal interval; (Zhou [0038] “the identifier pairs may include counting a number of occurrences of the two identifiers of an identifier pair having accessed a particular network access (e.g. IP1, IP2) … within a given period of time … based on the scoring of the co-occurrences (or co-locations) of the first identifier with the third identifier (e.g. <ID1, ID3>), the mapping component 158 of the mapping engine 150 may map (or associate) the third identifier ID3 with the first identifier ID1”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Boal’s customer data mapping to include a temporal interval based on the customer data in view of Zhou in an effort to improve user identification based on activities on mobile devices (see Zhou ¶ [0028] & MPEP 2143G).
Claim 6
Boal does not explicitly teach, Zhou however in the analogous art of customer data mapping teaches
wherein the computing device is further configured to determine a temporal interval of the customer data associated with each of the plurality of second identifiers of the second type, wherein the mapping data is generated based on the temporal intervals. (Zhou [0029] “the mapping engine 150 includes a time determination component 154;” [0030] “the mapping engine 150 includes a record keeping component 156. The record keeping component 156 is configured to communicate with other components of the system 110 and the mapping engine 150, including the IP address lookup component 152 and the time determination component 154, and to record user identifiers (e.g. ID1, ID2, ID3) that occur on an IP address (e.g. IP1, IP2) at a particular time (e.g. T1, T2)”)
The rationales to modify/combine the teachings of Boal with/and the teachings of Zhou are presented in the examining of claim 1 and incorporated herein.
Claims 7
Boal does not explicitly teach, Zhou however in the analogous art of customer data mapping teaches
wherein the plurality of second identifiers comprises a first value and a second value, wherein the computing device is further configured to determine that a temporal interval of the first value ends before a temporal interval of the second value. (Zhou [0062] “the mapping (at 540) includes, for each activity log entry, if time H is a working hour (e.g. occurs during second time period 417), and if the first identifier ID1 is seen on the work network access IP2 at the work location 416, then the process 500 may assign to the identifier pair <ID1, ID3> a Work Co-location score WS at 544. Similarly, for each activity log entry, if time H is a non-working hour (e.g. occurs during first time period 415), and if the first identifier ID1 is seen on the home network access IP1 at the home location 414, then the process 500 may assign to (or increment) the identifier pair <ID1, ID3> a Home Co-location score HS at 546;” [0065] “the mapping (at 540) may also include filtering out all unmapped mobile device identifiers ID3 which have only a Home Co-location score (HS) or a Work Co-location score (WS) (and not both) at 556”)
The rationales to modify/combine the teachings of Boal with/and the teachings of Zhou are presented in the examining of claim 1 and incorporated herein.
Claim 8
Boal does not explicitly teach, Zhou however in the analogous art of customer data mapping teaches
wherein the plurality of second identifiers comprises a first value and a second value, wherein the computing device is further configured to determine that a temporal interval of the first value includes a temporal interval of the second value.   (Zhou [0059] “the mapping together of the third identifier ID3 with at least one of the first identifier ID1 or the second identifier ID2 to associate the third identifier ID3 with the User A (at 540) may include determining a plurality of second co-location occurrences of the third identifier ID3 with at least one of the first identifier ID1 or the second identifier ID2. For example, a second co-location occurrence may include an instance or occurrence of the third identifier ID3 accessing the second network access IP2 within a second time period (or contemporaneously with) at least one of the first identifier ID1 or the second identifier ID2”)
The rationales to modify/combine the teachings of Boal with/and the teachings of Zhou are presented in the examining of claim 1 and incorporated herein.

Claims 2-5, 10-16, and 18-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Boal in view of Zhou in view of
Hart et al, US Publication No. 20210056562  A1, hereinafter Hart. As per,

Claims 2, 10, 18
Boal teaches
[…];
generating a sales confidence score based on each second identifier's corresponding portions of the customer data characterizing sales data;  (Boal [0058] “the at least one trust score is modified subsequently based on an update from at least one of the two sources, new transaction data, or a confidence score that indicates the frequency with which a particular value occurs in a data field of correlated records” noting the trust score based on at least a data field of correlated records or transaction data; [0371] “one or more universal scores may be computed based on a various types of data or metrics, including based on …. a historical or projected offer volume (e.g., … products sold)”)
[…] 
Boal / Zhou do not explicitly teach, Hart however in the analogous art of user data mapping teaches
wherein generating the confidence score further comprises: generating a session confidence score based on each second identifier's corresponding portions of the customer data characterizing session data; (Hart fig. 3 noting the confidence score based on session details)
and 2DM2\15625932.1Atty. Docket No 6674US01 (R3014-20500)generating the confidence score based on the session confidence score and the sales confidence score. (Hart [0053] “The scores for the scoring factors may be tallied up to yield a total confidence score;” [0070] “Exemplary scoring attributes 760 for the employee activity score 748 may include one or more of a retention and turnover score, a session duration and analysis, and account update activity. Exemplary scoring attributes 762 for the transaction activity score 750 may include one or more of projected versus actual sales volume” noting the scores tallied up to yield a total confidence score)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Boal’s customer data mapping to include generating the confidence score based on the session and sales confidence score in view of Hart in an effort to instantly identify fraudulent activity (see Hart ¶ [0051] & MPEP 2143G).
Claims 3, 11, 19, 20
Boal does not explicitly teach, Zhou however in the analogous art of customer data mapping teaches
wherein generating the confidence score further comprises: 34determining, based on the customer data, a length of time from when activity associated with each of the plurality of second identifiers was first captured to when activity associated with each of the plurality of second identifiers was last captured; (Zhou [0029] “the mapping engine 150 includes a time determination component 154. The time determination component 154 is configured to identify the time of day that a device connects to an IP address, which may be used, for example, to determine whether a connection occurred during normal working hours, off-work hours, or other established periods of time;” [0030] “the mapping engine 150 includes a record keeping component 156 […] the record keeping component 156 includes or generates a map keyed by <IP address, hour> which records all user identifiers that are occurring on an IP address (or network access) at a particular time (or time period)”)
and generating an active period score based on the length of time. (Zhou [0030] “The mapping component 158 is configured to analyze the records generated by the record keeping component 156 and to score the co-locations of identifier pairs”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Boal’s customer data mapping and Hart’s total confidence score to include generating an active period score in view of Zhou in an effort to improve user identification based on activities on mobile devices (see Zhou ¶ [0028] & MPEP 2143G).
Boal  / Zhou do not explicitly teach, Hart however in the analogous art of user data mapping teaches
and generating the confidence score based on the active period score. (Hart [0070] “The confidence scoring 740 used during the ongoing dispensary confidence scoring process may be applied to any suitable record 742 of dispensary activity 744 … Exemplary scoring attributes 762 for the transaction activity score 750 may include one or more of projected versus actual sales volume, verified versus unverified transactions, transaction confidence scores, and customer demographic scores. Exemplary scoring attributes 764 for the banking activity score 752 may include one or more of an age of an account, deposit activity score, and deposits versus total sales score”)
The rationales to modify/combine the teachings of Boal / Zhou with/and the teachings of Hart are presented in the examining of claims 2, 10, 18 and incorporated herein.
Claims 4, 12
Boal teaches
wherein generating the confidence score further comprises: determining, based on the customer data, a length of time since activity associated with each of the plurality of second identifiers was last captured; (Boal [0605] “All components are calculated over the entire time period available in the database (up to a full 12 month period) except for Recency, which is calculated over a smaller time period, last 4 weeks.”)
generating a recent activity score based on the length of time;  (Boal [0602] “the score comprises a sales component, activation component, frequency component, recency component”)
[…] 
Boal / Zhou do not explicitly teach, Hart however in the analogous art of user data mapping teaches
and generating the confidence score based on the recent activity score. (Hart [0070] “The confidence scoring 740 used during the ongoing dispensary confidence scoring process may be applied to any suitable record 742 of dispensary activity 744, and may use factors including for example … Exemplary scoring attributes 764 for the banking activity score 752 may include one or more of an age of an account, deposit activity score, and deposits versus total sales score”)
The rationales to modify/combine the teachings of Boal / Zhou with/and the teachings of Hart are presented in the examining of claims 2, 10 and incorporated herein.
Claims 5, 13
Boal teaches
wherein generating the confidence score further comprises: applying a first weight to the session confidence score; (Boal [0354] “The function may weigh the association scores in each collection differently. Each collection may be assigned a global weight, or a context-specific weight. For example, one collection may be weighted more highly when a consumer is at home, while another collection may be weighted more highly if the consumer is out shopping. As another example, each collection may have a different weight for different types of individuals. The function may further weight association scores differently based on how closely an item from block 2430 matches an association and/or other factors. For example, some items associated with the request may be deemed more important because of previous consumer transactions and other historical behavior”)
applying a second weight to the sales confidence score; (Boal [0354] “The function may weigh the association scores in each collection differently. Each collection may be assigned a global weight, or a context-specific weight. For example, one collection may be weighted more highly when a consumer is at home, while another collection may be weighted more highly if the consumer is out shopping. As another example, each collection may have a different weight for different types of individuals. The function may further weight association scores differently based on how closely an item from block 2430 matches an association and/or other factors. For example, some items associated with the request may be deemed more important because of previous consumer transactions and other historical behavior”)
and generating the confidence score based on the weighted session confidence score and the weighted sales confidence score.  (Boal [0353] “an aggregate score may be calculated for a related item based on a function of the association scores”)
Claim 14
Boal does not explicitly teach, Zhou however in the analogous art of customer data mapping teaches
further comprising determine a temporal interval of the customer data associated with each of the plurality of second identifiers of the second type, wherein the mapping data is generated based on the temporal intervals. (Zhou [0029] “ the mapping engine 150 includes a time determination component 154;” [0030] “the mapping engine 150 includes a record keeping component 156. The record keeping component 156 is configured to communicate with other components of the system 110 and the mapping engine 150, including the IP address lookup component 152 and the time determination component 154, and to record user identifiers (e.g. ID1, ID2, ID3) that occur on an IP address (e.g. IP1, IP2) at a particular time (e.g. T1, T2)”)
The rationales to modify/combine the teachings of Boal with/and the teachings of Zhou are presented in the examining of claim 9 and incorporated herein.
Claim 15
Boal does not explicitly teach, Zhou however in the analogous art of customer data mapping teaches
wherein the plurality of second identifiers comprises a first value and a second value, the method further comprising determining that a temporal interval of the first value ends before a temporal interval of the second value. (Zhou [0062] “the mapping (at 540) includes, for each activity log entry, if time H is a working hour (e.g. occurs during second time period 417), and if the first identifier ID1 is seen on the work network access IP2 at the work location 416, then the process 500 may assign to the identifier pair <ID1, ID3> a Work Co-location score WS at 544. Similarly, for each activity log entry, if time H is a non-working hour (e.g. occurs during first time period 415), and if the first identifier ID1 is seen on the home network access IP1 at the home location 414, then the process 500 may assign to (or increment) the identifier pair <ID1, ID3> a Home Co-location score HS at 546;” [0065] “the mapping (at 540) may also include filtering out all unmapped mobile device identifiers ID3 which have only a Home Co-location score (HS) or a Work Co-location score (WS) (and not both) at 556”)
The rationales to modify/combine the teachings of Boal with/and the teachings of Zhou are presented in the examining of claim 9 and incorporated herein.
Claim 16
Boal does not explicitly teach, Zhou however in the analogous art of customer data mapping teaches
wherein the plurality of second identifiers comprises a first value and a second value, the method further comprising determining that a temporal interval of the first value includes a temporal interval of the second value.   (Zhou [0059] “the mapping together of the third identifier ID3 with at least one of the first identifier ID1 or the second identifier ID2 to associate the third identifier ID3 with the User A (at 540) may include determining a plurality of second co-location occurrences of the third identifier ID3 with at least one of the first identifier ID1 or the second identifier ID2. For example, a second co-location occurrence may include an instance or occurrence of the third identifier ID3 accessing the second network access IP2 within a second time period (or contemporaneously with) at least one of the first identifier ID1 or the second identifier ID2”)
The rationales to modify/combine the teachings of Boal with/and the teachings of Zhou are presented in the examining of claim 9 and incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20220121687 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624